 

Execution Version

 

MODIFICATION AGREEMENT

 

This Modification Agreement, dated as of July 23, 2012 (the “Agreement”), sets
forth the agreement of American Standard Energy Corp., a Delaware corporation
(the “Company”), and the parties identified as “Holders” on the signature page
hereto (the “Holders”). Defined terms not otherwise defined herein shall have
the meanings set forth in the Warrants, as applicable (as defined below).

 

WHEREAS, pursuant to that certain Modification Agreement, dated as of February
9, 2012 between the Company and the parties identified as “Holders” on the
signature page thereto (the “Modification Agreement”), the Holders purchased
from the Company the following Series C warrants issued on February 9, 2012 (i)
Warrant No. 001, for the sale of 400,001 shares of Common Stock at a per share
exercise price of $3.00 to PWCM Master Fund Ltd., (ii) Warrant No. 002, for the
sale of 1,275,000 shares of Common Stock at a per share exercise price of $3.00
to Pentwater Equity Opportunities Master Fund Ltd., (iii) Warrant No. 003, for
the sale of 550,000 shares of Common Stock at a per share exercise price of
$3.00 to Oceana Master Fund Ltd. and (iv) Warrant No. 004, for the sale of
274,999 shares of Common Stock at a per share exercise price of $3.00 to LMA SPC
for and on behalf of the MAP 98 Segregated Portfolio (collectively, the
“Modification Warrants”).

 

WHEREAS, pursuant to that certain Note and Warrant Purchase Agreement, dated as
of February 9, 2012 between ASEN 2, Corp., a Delaware corporation, Pentwater
Equity Opportunities Master Fund Ltd., a Cayman Islands corporation and PWCM
Master Fund Ltd., a Cayman Islands corporation (the “Purchase Agreement”), the
Holders purchased from the Company the following warrants issued on February 9,
2012 (i) Warrant No. 001, for the sale of 1,500,000 shares of Common Stock at a
per share exercise price of $2.50 to Pentwater Equity Opportunities Master Fund
Ltd. and (ii) Warrant No. 002, for the sale of 1,833,333 shares of Common Stock
at a per share exercise price of $2.50 to PWCM Master Fund Ltd. (collectively,
the “NPA Warrants”, and together with the Modification Warrants, the
“Warrants”).

 

WHEREAS, the Company and Holders desire to amend certain terms of the Warrants
as described below.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Holders hereby agree as
follows:

 

1.          Modification of Modification Warrants. The exercise price set forth
in each of the Modification Warrants shall be amended from $3.00 to $2.25.
Furthermore, the expiration date of each of the Modification Warrants shall be
amended from February 9, 2017 to June 30, 2019.

 

2.          Modification of NPA Warrants. The exercise price set forth in each
of the NPA Warrants shall be amended from $2.50 to $2.25. Furthermore, the
expiration date of each of the NPA Warrants shall be amended from February 9,
2017 to June 30, 2019.

 

 

 

  

3.          No Waiver. Except as specifically provided in this Agreement, there
are no other material amendments, revisions or other modifications to the
Warrants. All other terms and conditions of the Warrants are hereby incorporated
by reference and shall remain in full force and effect and apply fully to this
Agreement.

 

4.          Representations.

 

4.1           Each Holder represents that the representations set forth in
Section 6 of the Modification Agreement and Section 2.3 of the Purchase
Agreement are true and correct as of the date hereof.

 

4.2           The Company represents that the representations set forth in
Section 7 of the Modification Agreement and Section 2.2 of the Purchase
Agreement are true and correct as of the date hereof.

 

5.          Miscellaneous.

 

5.1           All communications hereunder will be in writing and, except as
otherwise provided, will be delivered at, or mailed by certified mail, return
receipt requested, or telegraphed to, the following addresses: if to the Holders
to: Pentwater Capital Management LP, Attention: Neal Nenadovic, 227 W. Monroe
Street, Suite 4000, Chicago, IL 60606, facsimile (312) 589-6499; if a copy to
the Company to: American Standard Energy Corp., 4800 North Scottsdale Road,
Suite 1400, Scottsdale, Arizona 85281, Attention: Chief Executive Officer, with
a copy to Blank Rome, LLP, Attention: Brad Shiffman, Esq., 405 Lexington Avenue,
New York, New York 10174.

 

5.2           This Agreement shall be deemed to have been made and delivered in
New York City and shall be governed as to validity, interpretation,
construction, effect and in all other respects by the internal laws of the State
of New York. Each Holder and the Company (1) agree that any legal suit, action
or proceeding arising out of or relating to this Agreement, shall be instituted
exclusively in New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, unless such
court shall have refused such jurisdiction, (2) waive any objection which each
Holder or the Company may have now or hereafter to the venue of any such suit,
action or proceeding, and (3) irrevocably consent to the jurisdiction of the New
York State Supreme Court, County of New York, and the United States District
Court for the Southern District of New York in any such suit, action or
proceeding. Each Holder and the Company further agree to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York and agrees
that service of process upon each Holder or the Company, as the case may be,
mailed by certified mail to the Holder’s address or the Company’s address, as
the case may be, set forth on the signature page to this Agreement shall be
deemed in every respect effective service of process upon such Holder or the
Company, as the case may be, in any such suit, action or proceeding.

 

-2-

 

  

5.3           Each party hereto agrees to use its reasonable best efforts to
take any action which may be necessary or appropriate or reasonably requested by
the other party hereto in order to effectuate or implement the provisions of
this Agreement.

 

5.4           The rights and obligations of the parties under this Agreement
shall bind and inure to the benefit of the parties and their respective
successors and assigns.

 

5.5           This Agreement may be executed in separate counterparts, all of
which shall constitute one agreement.

 

5.6           All notices required or permitted to be given hereunder shall be
personally delivered, sent by courier service or mailed by certified or
registered mail, postage prepaid, to the respective parties at the addresses set
forth herein and shall be deemed given upon receipt.

 

[Signature Page Follows]

 

-3-

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

HOLDERS:   PWCM MASTER FUND LTD.   By: /s/ Matt Hall   Name: Matt Hall   Title:
Authorized Signatory   PENTWATER EQUITY OPPORTUNITIES MASTER FUND LTD.   By: /s/
Matt Hall   Name: Matt Hall   Title: Authorized Signatory   OCEANA MASTER FUND
LTD.   By: /s/ Matt Hall   Name: Matt Hall   Title: Authorized Signatory   LMA
SPC FOR AND ON BEHALF OF THE MAP 98 SEGREGATED PORTFOLIO   By: /s/ Matt Hall  
Name: Matt Hall   Title: Authorized Signatory


 

[Signature Page To Modification Agreement]

 

 

 

 

COMPANY:   AMERICAN STANDARD ENERGY CORP.   By: /s/ Scott Feldhacker   Name: 
Scott Feldhacker   Title:  Chief Executive Officer


 

[Signature Page To Modification Agreement]

 

 

 

